DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are  objected to because of the following informalities:  
As per claim 1, Applicant recites “for performing collision avoidance” which appears to be missing an article prior to “collision” such as ‘a’.
As per claim 1, Applicant recites “prohibit execution of automatic” which appears to be missing an article prior to “execution” and “automatic” such as ‘an’.
As per claim 2, Applicant recites “wherein execution of” which appears to be missing an article prior to “execution” such as ‘the’.
As per claim 4, Applicant recites “set of computer-executable further cause” which appears to be missing ‘instructions’ prior to “further”.
As per claim 5, Applicant recites “comprises automatic braking control” which appears to be missing an article prior to “automatic” such as ‘an’.
As per claim 5, Applicant recites “based on execution” which appears to be missing an article prior to “execution” such as ‘an’.
As per claim 5, Applicant recites “prohibit execution of” which appears to be missing an article prior to “execution” such as ‘the.
As per claim 7, Applicant recites “execute automatic braking” which appears to be missing an article prior to “automatic” such as ‘an’.
As per claim 8, Applicant recites “permit execution of automatic” which appears to be missing an article prior to “execution” and “automatic” such as ‘an’ or ‘the’.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1, Applicant has amended the claim to recite “acquire information regarding weather around the own vehicle” and “in response to the information regarding the weather around the own vehicle”.  However, the Applicant’s disclosure as originally filed does not include written description supportive of the breadth of the newly amended 

As per claims 2-8, each claim incorporates the limitations of the rejected base claims above and is as such rejected under 35 U.S.C. §112(b) as a result of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, Applicant recites “prohibit execution of automatic steering control as the collision avoidance control in response to the information regarding the weather around the own vehicle” which is unclear as to what the is intended as the scope of the claim.  Instantly, the Applicant may be claiming either that the execution is prohibited merely in response to the 
As per claim 1, Applicant recites “acquire information regarding weather around the own vehicle” it is indefinite as it is unclear if this acquisition refers to the actual process of acquiring information or a state of the system is in possession of information regarding “weather” as defined by the application.  These two interpretations differ in that an acquisition process may indicate that information is being actively sensed or detected, however acquisition as utilized by that Applicant elsewhere appears to be likened to the receipt of data that has been sensed or detected or input.   The open-endedness of the claim language renders the instant claim indefinite.  
As per claim 3, Applicant recites “determine whether the snowfall information has been acquired” it is indefinite as it is unclear if a determination of acquisition merely means that some data related to a category of snowfall has been acquired, or if the determination is relative to a specific quantity indicating that snowfall is occurring, a level of snow that has fallen, or that no snow has fallen.  As the system appears to takes on a more cautious protocol when snowfall information has been acquired, reason would tend to dictate that the system has likely determined a presence of snow, however the language utilized does not render this a certainty.  
As per claim 5, Applicant recites “response to determining that slipping is occurring”.  However, the Applicant has not included sufficient context to appreciate what element is subject to the slippage claimed.  The Applicant could be referring to a vehicle in its entirety or specific wheel/tire subassemblies.  
As per claim 1, Applicant recites “prior to acquiring information regarding the weather around the own vehicle” which is indefinite as it is unclear if this acquisition refers to the actual process of acquiring information or a state of the system is in possession of information regarding “weather” as defined by the application.  These two interpretations differ in that an acquisition process may indicate that information is being actively sensed or detected, however acquisition as utilized by that Applicant elsewhere appears to be likened to the receipt of data that has been sensed or detected or input.   The open-endedness of the claim language renders the instant claim indefinite.  This claim has been interpreted as though the Applicant intends to execute automatic braking control before the system receives information relative to weather which would trigger the system to prohibit such execution.
As per claim 7, Applicant recites “cause the processor to execute automatic braking control in response to determining the probability of the collision between the own vehicle and the object” which is unclear as the Applicant has phrased the claim such that it appears that automatic braking control is executed in response to the mere act of a probabilistic determination, such that a probability is determined and subsequently an execution occurs which may have no causal connection between the two other elements.  However, from the manner in which the limitations are recited, it appears as though the Applicant may have intended the execution operation to occur in response to a determination of a specific probability.  As a result, the Applicant’s claim is unclear as recited and thus indefinite.
As per claim 7, Applicant recites “prior to acquiring information regarding the weather around the own vehicle” which is indefinite as it is unclear if a determination of acquisition merely means that some data related to a category of snowfall has been acquired, or if the determination is relative to a specific quantity indicating that snowfall is occurring, a level of 
As per claim 8, Applicant recites “cause the processor to permit execution of automatic steering control as the collision avoidance control in response to the information regarding the weather around the own vehicle”.  Claim 8 depends from claim 1, which potentially places instant claim limitations in contradiction of similar limitations of the base claim.  Namely, in the base claim, Applicant recites a prohibition of automatic steering control in response to information regarding the weather.  Properly incorporating the limitations of claim 1 into claim 8 renders a claim wherein automatic steering control may be simultaneously prohibited and permitted in response to information regarding weather.  As such, it is unclear what operation is taking place according to the claim language and accordingly the claim is rendered indefinite.
As per claims 2-8, each claim incorporates the limitations of the rejected base claims above and is as such rejected under 35 U.S.C. §112(b) as a result of their dependency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon As recited, it is unclear how the Applicant’s dependent limitation permitting the operation of the automatic steering control interacts with the prohibition of claim 1.  It may be that the dependent limitation contradicts, replaces, or otherwise modifies claim 1.  In view of the indefiniteness of claim 8, it is not clear how the claim further limits claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a machine, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
“determine a probability of a collision between the own vehicle and the object located ahead of the own vehicle”
This limitation is akin to a Mental Process as it is a concept that may be performed in the human mind inclusive of an observation, evaluation, judgement, or opinion. 
Step 2A:
Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which a probability is determined, and subsequently extra-solution activity is carried out.  The Applicant has essentially implemented an abstract idea on a computer (MPEP 2106.05(f)) and sought to link the use of the judicial exception to a particular technological environment (MPEP 2106.05(h)).  The Applicant has not presented an improvement to the instantly applicable technology.
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“a processor”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful see MPEP 2106.05(I)(A))
“a non-transitory computer-readable storage medium”
This is recited at a high level of generality, i.e., as a generic memory performing a generic computer function of storing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“acquire information regarding weather around the own vehicle”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data gathering providing information which can be analyzed by an abstract mental process. (see MPEP 2106.05(I)(A))
“prohibit execution of automatic steering control as the collision avoidance control in response to the information regarding the weather around the own vehicle”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data outputting leading to the prohibition of an action or additional processing (see MPEP 2106.05(g)).
The claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea.  The determination of a probability is akin to performing repetitive calculations (MPEP 210605(d) citing Flook, 437 U.S. at 594, 198 USPQ2d at 199 also Bancorp Services v. Sun Life, 689 F.3d 1266,1278, 109 USPQ2d 1425, 1433 (Fed. Cir. 2012)).  As such, this claim is directed to the abstract idea.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 2-8, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.

Intended Use
It is noted that claims 2-8 contain multiple statements of intended use or field of use (e.g. “wherein”, etc.).  These “wherein” clauses are essentially method limitations.  While these claims have been given their full patentable weight, these claims, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference cited supra.  
                See MPEP § 2114 which states:


Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  
                As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.  Furthermore, MPEP §2111.04 sets forth that language suggestive of a limitations does not limit a claim to that optional recitation.  
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) “adapted to” or “adapted for” clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) “wherein” clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) “whereby” clauses.”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Additionally, the terms “configured to" or "arranged to" are considered to be structurally modified statements and are not intended use.  Claims amended to include the above listed language may patentably distinguish themselves structurally.

Statement of Official Notice
In the instant Office Action, the Examiner has taken official notice in one or more instances as assertions of well-known prior art or common knowledge in accordance with MPEP §2144.03.  Applicant is on notice that these noticed facts must be adequately traversed, otherwise they will be taken as admitted prior art by the Applicant (MPEP §2144.03(C)).  Traversal must be “must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b)” (Id.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bretzigheimer (US 2014/0074388).
As per claim 1, Bretzigheimer teaches a vehicle control apparatus for performing collision avoidance control of an own vehicle to avoid colliding of the own vehicle with an object located ahead of the own vehicle, ([0014]) the vehicle control apparatus comprising: 
a processor ([0022] “a driver assistance system whose components … are preferably made up of software modules that are executed using a microprocessor”),
a non-transitory computer-readable storage medium ([0014] “a memory is provided”), and
a set of computer-executable instructions stored on the non-transitory computer-readable storage medium that cause the processor to ([0022] “software modules that are executed using a microprocessor”):
determine a probability of a collision between the own vehicle and the object located ahead of the own vehicle ([0022] “The decision means 22 then checks in block 26 if the motor vehicle 1 is on a collision course with one of the detected objects o.”); 
acquire information regarding weather around the own vehicle ([0009] “The maximum possible coefficient of friction will be used by [] other sensors such as rain, temperature, or tire sensors and/or by including information transmitted via car-to-x communications”-it is implicit that these sensors, when functioning, will acquire their respective “weather” information.  See also [0025] “The maximum possible coefficient of friction [] is determined from additional signals from optical road sensors and/or from vehicle dynamics control systems and/or from other sensors such as rain, temperature, or tire sensors.  … “when snow is detected”); and
Bretzigheimer does not explicitly disclose the prohibition of execution of automatic steering control as the collision avoidance control in response to the information regarding the weather around the own vehicle.  However, Bretzigheimer does teach the prohibition of execution of an automatic steering control path as the collision avoidance control  ( Abstract “physically possible movement trajectories, which result from properties which are characteristic of the driving dynamics of the motor vehicle and from the coefficient of friction obtained 

As per claim 2, Bretzigheimer teaches the vehicle control apparatus according to claim 1, wherein acquiring information regarding the weather around the own vehicle comprises acquiring an outside air temperature around the own vehicle ([0009] and [0025] “The maximum possible coefficient of friction .mu..sub.max is determined from additional signals from optical road sensors and/or from vehicle dynamics control systems and/or from other sensors such as rain, temperature, or tire sensors. Those additional signals that are not used to determine the maximum available coefficient of friction .mu..sub.max are used to test the plausibility of the coefficient of friction .mu..sub.max determined. The maximum possible coefficient of friction .mu..sub.max is logically limited to specific predetermined values. For example, the maximum possible coefficient of friction .mu..sub.max can be set to 0.5 when snow is detected. If the road is wet, it is assumed that the maximum possible coefficient of friction .mu..sub.max is smaller than 0.7 or 0.8.”).
set of computer-executable instructions further cause the processor to determine whether the outside air temperature is equal to or lower than a predetermined temperature as the processing of determination, wherein execution of the automatic steering control is prohibited in response to the outside air temperature being equal to or lower than the predetermined temperature.  However, it was well-known that ambient temperatures are correlated to the coefficient of friction between a road surface and tire (see Yingjian Luo “Effect of Pavement Temperature on Frictional Properties of Hot-Mix-Asphalt Pavement Surfaces at the Virginia Smart Road”).  The correlation of this well-known relationship with the disclosure cited supra of Bretzigheimer supports the utilization of air temperature to identify the governing physics data for the safe intervention of a vehicle and as Bretzigheimer teaches a situation where a necessary steering intervention is prohibited from being executed as a result of an unsuitable coefficient of friction which would make carrying out the maneuver physically impossible ([0027]) the result is equivalent to the Applicant’s claimed invention.  It would have been obvious to modify Bretzigheimer with the ability to prohibit the execution of an automatic steering control based upon a determination of a coefficient of friction being too low to carry out the called for movement as a result of ambient temperature in order to prevent an unsafe intervention from causing a vehicle to lose control and imperil the passengers of such vehicle.

As per claim 3, Bretzigheimer teaches the vehicle control apparatus according to claim 1, 
wherein acquiring information regarding the weather around the own vehicle comprises acquiring snowfall information in a region including a traveling route of the own vehicle belongs vehicle ([0025] “The maximum possible coefficient of friction .mu..sub.max is determined from 
Bretzigheimer does not explicitly disclose that the set of computer-executable instructions further cause the processor to determine whether snowfall information has been acquired, and wherein execution of the automatic steering control is prohibited in response to the snowfall information having been acquired.  However, Bretzigheimer teaches a situation where a necessary steering intervention is prohibited from being executed as a result of an unsuitable coefficient of friction which would make carrying out the maneuver physically impossible ([0027]) the result is equivalent to the Applicant’s claimed invention.  It would have been obvious to modify Bretzigheimer with the ability to prohibit the execution of an automatic steering control based upon a determination of a coefficient of friction being too low to carry out the called for movement as a result of extant snow in order to prevent an unsafe intervention from causing a vehicle to lose control and imperil the passengers of such vehicle.

As per claim 4, Bretzigheimer teaches the vehicle control apparatus according to claim 1set of computer-executable further causes the processor to: 
an avoidance amount of the own vehicle in a lateral direction that is required to avoid a collision with the object in response to determining that there is a probability of a collision (U, SNT, PMT, Fig. 4, [0025] “sufficient avoidance space”); and
calculate a maximum value of the avoidance amount based on a traveling speed of the own vehicle ([0025] “A movement trajectory T is physically possible if the driving physics does not preclude the movement trajectory T.” “The physical driving properties [] are calculated from the dynamic properties of the mot vehicle”, T, Fig. 4 see [0022] “Information used partially includes the vehicle speed that can be determined using wheel speed sensors”),
wherein the maximum value is based on the information regarding the weather around the own vehicle ([0024] “physically possible trajectories” [0025] “A movement trajectory T is physically possible if the driving physics does not preclude the movement trajectory T.  The physical driving properties up to a maximum threshold coefficient of friction [] are calculated from the dynamic properties of the motor vehicle 1 and the coefficient of friction [] between the tires and the road.” “The maximum possible coefficient of friction [] is determined from additional signals from optical road sensors and/or from vehicle dynamics control systems and/or from other sensors such as rain, temperature, or tire sensors.”  “For example, the maximum possible coefficient of friction [] can be set to 0.5 when snow is detected”).  
As per claim 5, Bretzigheimer teaches the vehicle control apparatus according to claim 1, wherein the collision avoidance control further comprises automatic braking control of the own vehicle ([0009] “Braking and/or steering interventions are preferably performed”), and
Wherein the set of computer-executable instructions further cause the processor to:
determine whether slipping of the own vehicle is occurring based on execution of the automatic braking control ([0009] “traction slip control system”), and 
response to determining that slipping is occurring ([0009], [0025], and [0027]).   

As per claim 6, Bretzigheimer teaches the vehicle control apparatus according to claim 4, wherein Page 4 of 7acquiring information regarding the weather around the own vehicle comprises acquiring an outside air temperature around the own vehicle ([0009] and [0025] “The maximum possible coefficient of friction .mu..sub.max is determined from additional signals from optical road sensors and/or from vehicle dynamics control systems and/or from other sensors such as rain, temperature, or tire sensors. Those additional signals that are not used to determine the maximum available coefficient of friction .mu..sub.max are used to test the plausibility of the coefficient of friction .mu..sub.max determined. The maximum possible coefficient of friction .mu..sub.max is logically limited to specific predetermined values.), and 

Bretzigheimer  does not explicitly disclose that the set of computer-executable instructions further cause the processor to decrease the maximum value of the avoidance amount in response to the outside air temperature being determined to be less than a predetermined temperature.  However, Bretzigheimer does teach a desirable outcome of ensuring that wheel forces resultant from braking and/or steering interventions based on calculated movements be below the maximum possible coefficient of friction at all times wherein such coefficient of friction is limited to specific predetermined values dependent upon physical conditions of the environment, wherein an avoidance maneuver must be less aggressive in more traction limiting conditions ([0025]).  It would have been obvious to modify Bretzigheimer to include that the set of computer-executable instructions further cause the processor to decrease the maximum value of the avoidance amount in response to the outside air temperature being determined to be less than a predetermined temperature in order to ensure that the vehicle is not controlled to attempt a maneuver that would put the safety of vehicle occupants at risk should the vehicle lose control during such attempt.



As per claim 8, Bretzigheimer teaches the vehicle control apparatus according to claim 1, wherein the set of computer-executable instructions further cause the processor to permit execution of automatic steering control as the collision avoidance control in response to the information regarding the weather around the own vehicle (Abstract “physically possible movement trajectories, which result from properties which are characteristic of the driving dynamics of the motor vehicle and from the coefficient of friction obtained between tyres and road up to a maximum possible threshold coefficient of friction”, [0022] “The trigger signal initially triggers the calculation of an evasive path [] [t]hen a starting point for the evasive maneuver is determined, which is the point at which the evasive maneuver must be started to be able to just avoid the object O.” “[t]he evasive path or parameters representing this path are sent to a steering actuator control means 28” and ([0023]) and if a movement trajectory which is necessary is determined to be not possible, that action is discarded [0027]). .


Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 

35 U.S.C. §103 Rejection of Claim 1
Applicant has argued that the cited reference’s reliance upon estimated frictional forces in the determination of whether to activate an automatic maneuver of the vehicle is distinguished from its instantly amended claim language which now relies upon “information regarding weather”. (Remarks at 12).  However, this argument is contrary to the intent of both the claimed invention and the Bretzigheimer.  As cited, it is clear that Bretzigheimer relies upon the acquisition of sensed environmental weather data (as cited supra) in order to estimate governing friction between the roadway and tires of the vehicle.  In essence, the Applicant is apparently alleging that its claimed invention differs because it is broader in scope than the invention taught by Bretzigheimer as recited.  This is not persuasive.  

The Applicant make a passing allegation that Bretzigheimer fails to disclose a prohibition of execution of automatic steering control as the collision avoidance control in response to the information regarding the own vehicle (Remarks at 12).  However, this conclusory remark is not persuasive as the Bretzigheimer indicates that trajectories that are not able to be carried out are discarded (as cited supra), and thus prohibited from being executed when incompatible with the environmental conditions.  As such, the reference, as cited obviates the invention as claimed and the rejection of Claim 1 has been rendered final.

35 U.S.C. §103 Rejections of claims 2-8
Applicant appears to allege that claims 2-8 are allowable due to their dependency upon claim 1 which it alleges as allowable.  No further arguments have been presented.  As such, these rejections have been rendered final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A GOLDMAN/Examiner, Art Unit 3663